Citation Nr: 0114585	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 21 to March 
25, 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for 
hypertension.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The Board finds that the veteran's claim of entitlement to an 
increased rating for hypertension is inextricably intertwined 
with her claim for the assignment of a rating for 
hypertensive heart disease because the resolution of one 
issue may have bearing upon the resolution of the other.

The most recent VA examination, dated in February 2000, 
provides a diagnosis of "hypertensive cardiovascular 
disease."  The RO found that the assignment of a rating for 
hypertensive heart disease was not appropriate because the 
evidence did not show hypertensive heart disease.  However, 
it appears that the diagnosis of hypertensive cardiovascular 
disease may include a diagnosis of hypertensive heart disease 
as a well as a diagnosis of hypertension.  The Board finds 
that an examination is necessary to determine the nature of 
the relationship between any hypertensive heart disease and 
the veteran's hypertension.  If the conditions are shown to 
be related, then the RO should assign ratings for those 
conditions in the first instance.

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
December 1999.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should state whether 
or not the veteran has hypertensive 
heart disease.  If hypertensive 
heart disease is shown, the examiner 
should state whether or not the 
hypertensive heart disease is 
proximately due to or the result of 
the veteran's hypertension.

c) If hypertensive heart disease is 
present, the examiner should specify 
the workload (in METs) which results 
in dyspnea, fatigue, dizziness, or 
syncope.  The examiner should also 
state whether continuous medication 
is required as a result of the 
condition.  The examiner should 
state whether or not there is 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram, or X-ray.  The 
examiner should state whether there 
is left ventricular dysfunction and 
should state the left ventricular 
ejection fraction.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  The 
RO should determine whether service 
connection is warranted for hypertensive 
heart disease (if shown) and should 
consider the assignment of a rating for 
the condition if appropriate.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence that may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon her claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


